           Case 1:20-cv-08062-JMF Document 16 Filed 10/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
ALLON YARONI, individually and on behalf of all                        :
others similarly situated,                                             :
                                                                       :
                                     Plaintiff,                        :     20-CV-8062 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
PINTEC TECHNOLOGY HOLDINGS LIMITED et al., :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On September 29, 2020, Plaintiff filed a class action lawsuit on behalf of purchasers of

Pintec Technology Holdings Limited (“Pintec”) securities issued in connection with Pintec’s

October 2018 initial public offering. The complaint alleges violations of Sections 11 and 15 of

the Securities Exchange Act of 1934 (“1934 Act”).

        As explained in the Court’s October 2, 2020 Order, Section 78u-4(a)(3)(A) of the Private

Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A), requires that within

twenty days of the filing of the complaint, Plaintiff shall “cause to be published, in a widely

circulated national business-oriented publication or wire service, a notice advising members of

the purported plaintiff class . . . of the pendency of the action, the claims asserted therein, and the

purported class period.” 15 U.S.C. § 78u-4(a)(3)(A)(i). The PSLRA also provides that “not later

than 60 days after the date on which the notice is published, any member of the purported class

may move the court to serve as lead plaintiff of the purported class.” Id. In addition, the Act

requires that not later than 90 days after the date on which notice is published, the Court shall

consider any motion made by a purported class member in response to the notice, and shall
            Case 1:20-cv-08062-JMF Document 16 Filed 10/29/20 Page 2 of 3




appoint as lead plaintiff the member or members of the purported plaintiff class that the Court

determines to be most capable of adequately representing the interests of class members. See id.

§ 78u-4(a)(3)(B)(i). In the event that more than one action on behalf of a class asserting

substantially the same claim or claims has been filed, and any party has sought to consolidate

those actions for pretrial purposes or for trial, the Court shall not appoint a lead plaintiff until

after a decision on the motion to consolidate is rendered. See id. § 78u-4(a)(3)(B)(ii).

        Plaintiff’s counsel notified the Court that the required notice was published on

September 29, 2020. (Docket No. 15). Members of the purported class therefore have until

November 30, 2020 to move the Court to serve as lead plaintiffs. It is further ORDERED that

opposition to any motion for appointment of lead plaintiff shall be served and filed by December

14, 2020.

        Finally, it is hereby ORDERED that a conference shall be held on December 22, 2020, at

3:30 p.m. in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New

York, New York to consider any motions for appointment of lead plaintiff and lead counsel and

for consolidation. (In light of the COVID-19 situation, the conference may be held remotely, in

which case the Court will enter an order with information on how to access the proceedings.)

        If an amended complaint or a related case is filed prior to appointment of a lead plaintiff,

Plaintiff’s counsel shall, within one week, submit a letter to the Court identifying any

differences between the allegations in the new complaint(s) and the allegations in the original

complaint (including but not limited to any differences in the claims asserted and the relevant

class periods) and showing cause why the Court should not order republication of notice under

the PSLRA and set a new deadline for the filing of motions for appointment. See, e.g., Hachem

v. Gen. Elec. Inc., No. 17-CV-8457 (JMF), 2018 WL 1779345 (S.D.N.Y. Apr. 11, 2018).



                                                    2
         Case 1:20-cv-08062-JMF Document 16 Filed 10/29/20 Page 3 of 3




       It is further ORDERED that the named plaintiffs shall promptly serve a copy of this

Order on each of the defendants.

       SO ORDERED.

Dated: October 29, 2020                          __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge




                                               3
